Case 1:19-cr-00064-GHW Document 81-17 Filed 10/23/20 Page 1 of 1

September 30, 2020

The Honorable Gregory H. Woods

United States District Court

Southern District of New York

500 Pearl Street, New York, New York 10007

Dear Judge Woods,

|am currently employed by Dominion Energy in the Corporate Intelligence & Security Department and
responsible for Risk & Vulnerability Assessments to ensure critical assets are protected. This position
comes with the responsibility of knowing that the lives of many people in the country depend on a safe
and reliable power grid. Prior to this, | was a sworn law enforcement officer for over 15 years and
served those that could not always protect themselves. Although my roles have not been Homeland
Security or Federal Law Enforcement, much like May, | take pride in protecting the people of this great
nation and only wish to see our citizens flourish and excel. That is the same person | have known May to
be since the 6" grade at John Rolfe Middle School in 1989.

We shared many classes together from John Rolfe through Varina High School until graduation in June of
1996. May made getting through the most difficult times in teen life enjoyable with her exuberance and
cheeriness; a quality in her that | have never forgotten. With her assistance, Mrs. Shirey’s science class
was a breeze and she never failed to impress with her academic ability. (She was also the first person |
ever knew to play a stringed instrument and my own daughter has now been playing violin for 5 years!)

We also shared a love for school sports and spirit that went unrivaled. May played softball and | played
baseball on very successful teams and we took pride in being Blue Devil student-athletes. It just added
to the list of things we had in common and further clarified that she was absolutely that one person you
always knew was going to be special. She has proven that a dozen times over!

| also realized early on that May was always going to hold a special place in my life no matter the time
passed or distance between us. Even long after school, after we both went to college and began our
careers and families, we still managed to come back to the same area to raise our own children. It’s
wonderful to know that even after all those years our daughters, VEE and SHEE. would attend
each other’s birthday parties?!? That’s who May is. She never forgets people in her life, and everyone is
like family. | know | always will be, and nothing will ever take that away. | am grateful and honored to
have had May in my life for so long and wish nothing but the best for her. Please take care of her and
know that she has brought far greater good into this world than she can ever take out.

Sincerely,

Jeff Parrish, PSP
